Exhibit 10.14H

JULY 22, 2008

TERCICA, INC.

IPSEN, S.A.

and

SURAYPHARM

 

 

COMMON STOCK PURCHASE AGREEMENT

 

 



--------------------------------------------------------------------------------

CONTENTS

 

          PAGE

CLAUSE

     

ARTICLE 1

   DEFINITIONS    1

ARTICLE 2

   PURCHASE AND SALE OF SHARES    6

ARTICLE 3

   REPRESENTATIONS AND WARRANTIES OF TERCICA    7

ARTICLE 4

   REPRESENTATIONS AND WARRANTIES OF IPSEN    13

ARTICLE 5

   COVENANTS    15

ARTICLE 6

   CONDITIONS TO CLOSING    16

ARTICLE 7

   MISCELLANEOUS    18 SCHEDULES   

Disclosure Schedule



--------------------------------------------------------------------------------

THIS COMMON STOCK PURCHASE AGREEMENT (the Agreement) is made as of July 22,
2008,

BETWEEN:

 

(1) TERCICA, INC., a corporation organized under the laws of the State of
Delaware, with its principal offices at 2000 Sierra Point Parkway, Suite 400,
Brisbane, California 94005 (Tercica);

 

(2) IPSEN, S.A., a société anonyme organized under the laws of France with its
registered address at 42, rue du Docteur Blanche, 75016 Paris, France (Ipsen);
and

 

(3) solely for the purposes of Sections 1.1, 1.2, 4.3 and 7 hereof, SURAYPHARM,
a Société par Actions Simplifiée organized under the laws of France with its
registered address at 42, rue du Docteur Blanche, 75016 Paris, France
(Suraypharm).

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

1.1 In this Agreement, the following words and expressions have the following
meaning:

 

(a) Affiliate means, in respect of any Person, any other Person that is directly
or indirectly controlling, controlled by or under common control with such
Person or any of its Subsidiaries, and the term “control” (including the terms
“controlled by” and “under common control with”) means having, directly or
indirectly, the power to direct or cause the direction of the management and
policies of a Person, whether through ownership of voting securities or by
contract or otherwise.

 

(b) Affiliation Agreement means that certain Affiliation Agreement, dated as of
October 13, 2006, by and among Tercica, Ipsen and Suraypharm.

 

(c) Business Day means a day, other than Saturday, Sunday or other day on which
commercial banks in New York, New York are authorized or required by Law to
close.

 

(d) Closing shall have the meaning ascribed to it in Section 2.2.

 

(e) Closing Bid Price means the closing consolidated bid price of the Common
Stock as reported by NASDAQ’s Market Intelligence Desk as of 4:00 P.M. Eastern
Time on, as applicable, (i) the trading date immediately prior to the Execution
Date if this Agreement is executed prior to 4:00 P.M. Eastern Time on the
Execution Date or (ii) the Execution Date if this Agreement is executed on or
after 4:00 P.M. Eastern Time on the Execution Date.

 

Page 1



--------------------------------------------------------------------------------

(f) Closing Date means the date on which the Closing occurs.

 

(g) Common Stock means Tercica’s common stock, par value $0.001 per share.

 

(h) Convertible Notes means: (x) that certain First Senior Convertible
Promissory Note issued to Ipsen and dated October 13, 2006, as the same may be
amended from time to time; (y) that certain Second Senior Convertible Promissory
Note issued to Ipsen and dated September 17, 2007, as the same may be amended
from time to time; and (z) that certain Third Senior Convertible Promissory Note
issued to Ipsen and dated September 17, 2007, as the same may be amended from
time to time.

 

(i) Disclosure Schedule means that certain disclosure schedule delivered by
Tercica to Ipsen concurrently herewith and identified as the “Disclosure
Schedule.”

 

(j) Exchange Act means the Securities Exchange Act of 1934, as amended.

 

(k) Execution Date means July 22, 2008.

 

(l) GAAP means United States generally accepted accounting principles.

 

(m) Genentech means Genentech, Inc., a corporation organized under the laws of
the State of Delaware.

 

(n) Genentech Purchase Agreement means that certain Common Stock Purchase
Agreement, dated as of July 6, 2007, by and between Tercica and Genentech, as
the same may be amended from time to time.

 

(o) Governmental Entities means any foreign or United States federal, state,
county, local municipal or other governmental, regulatory or administrative
authority, agency, commission or other instrumentality, any court, tribunal or
arbitral body with competent jurisdiction, or any national securities exchange
or automated quotation service.

 

(p) HSR Act means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations and rules issued pursuant to that Act.

 

(q)

Intellectual Property Rights means all of the rights arising from or in respect
of the following, whether protected, created or arising under the Laws of the
United States or any foreign jurisdiction: (A) (i) any valid and enforceable
letters patent granted by, or a patent application filed with any applicable
supranational, national, federal, state or local regulatory agency, department,
bureau or other governmental entity of any country or jurisdiction worldwide
that is charged with reviewing and/or issuing patents, including, without
limitation, any extension, registration,

 

Page 2



--------------------------------------------------------------------------------

 

confirmation, reissue, continuation, division, continuation-in-part,
re-examination, supplementary protection certificate or renewal thereof, or any
foreign equivalent of any of the foregoing and (ii) any certificates of
invention for a U.S. letters patent, or any foreign equivalent thereof
(collectively, Patents); (B) trademarks, service marks, trade names (whether
registered or unregistered), service names, industrial designs, brand names,
brand marks, trade dress rights, internet domain names, identifying symbols,
logos, emblems, signs or insignia, and including all goodwill associated with
the foregoing, (C) copyrights, whether registered or unregistered (including
copyrights in computer software programs), mask work rights and registrations
and applications therefor (collectively, Copyrights); (D) confidential and
proprietary information, or non-public processes, designs, specifications,
technology, know-how, techniques, formulas, inventions, concepts, trade secrets,
discoveries, ideas and technical data and information, in each case excluding
any rights in respect of any of the foregoing that comprise or are protected by
Copyrights or Patents (collectively, Trade Secrets); and (E) all applications,
registrations and permits related to any of the foregoing clauses (A) through
(D).

 

(r) Key Employee shall have the meaning ascribed to it in Section 3.9(c) of this
Agreement.

 

(s) Knowledge means, with respect to a Person, the actual knowledge of any of
its executive officers.

 

(t) Law means any judgment, order, statute, law (including common law),
ordinance, rule, permit or regulation applicable to a Person or its business,
properties or assets.

 

(u)

Material Adverse Effect, with respect to a Person, means: (i) a material adverse
effect on the financial condition, properties, business or results of operations
of such Person and its Subsidiaries, taken as a whole or (ii) a material adverse
effect on the ability of such Person to perform its material obligations under
this Agreement; provided that none of the following shall be deemed either alone
or in combination to constitute, and none of the following shall be taken into
account in determining whether there has been or would be, a Material Adverse
Effect on any Person: (a) any adverse effect resulting from or arising out of
general economic conditions to the extent that such conditions do not
disproportionately affect such Person and its Subsidiaries, taken as a whole,
(b) any adverse effect resulting from or arising out of general conditions in
the industries in which such Person and its Subsidiaries operate to the extent
that such conditions do not disproportionately affect such Person and its
Subsidiaries, taken as a whole, (c) any adverse effect resulting from or arising
out of any natural disaster or any acts of terrorism, sabotage, military action
or war or any escalation or worsening thereof to the extent they do not
disproportionately affect such Person and its Subsidiaries, taken as a whole,
(d) any adverse change in reported financial results to the extent such change
results from or arises out of changes (after the date of this Agreement) in GAAP
or applicable Laws, (e) a reduction in market price of such Person’s

 

Page 3



--------------------------------------------------------------------------------

 

common stock on the stock markets on which it trades to the extent such
reduction is not related to factors that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect, or (f) any adverse
effect resulting from or arising out of the failure of such Person to achieve
projected financial results except to the extent that such failure is related to
operational issues or other factors that individually or in the aggregate would
reasonably be expected to have a Material Adverse Effect.

 

(v) Order shall have the meaning ascribed to it in Section 6.1(d) of this
Agreement.

 

(w) Per Share Price means the Closing Bid Price.

 

(x) Person means any individual or any corporation, limited liability company,
partnership, trust, association or other entity of any kind.

 

(y) Purchase Price means the dollar amount obtained by multiplying the Shares by
the Per Share Price.

 

(z) SEC means the United States Securities Exchange Commission.

 

(aa) Second Genentech Closing shall have the meaning ascribed to the term
“Second Option Closing” in Section 2.2(b)(i) of the Genentech Purchase
Agreement.

 

(bb) Second Genentech Closing Date shall mean July 11, 2008.

 

(cc) Securities Act means the Securities Act of 1933, as amended.

 

(dd) SEC Website means the website maintained by the SEC at http://www.sec.gov.

 

(ee) Shares shall mean four hundred ten thousand eight hundred thirty-one
(410,831) shares of Common Stock.

 

(ff) Subsidiary means any corporation or other organization, whether
incorporated or unincorporated, of which (i) fifty percent (50%) or more of the
securities (or other interests having by their terms ordinary voting power to
elect a majority of the board of directors or equivalent governing body of such
corporation or other organization) is directly or indirectly owned or controlled
by the relevant Person or (ii) the relevant Person (or any other subsidiary of
the relevant Person) is a general partner.

 

(gg) Tercica Balance Sheet means the balance sheet of Tercica contained in the
Tercica SEC Report for the quarter ended March 31, 2008.

 

(hh) Tercica Financials means each of the financial statements (including, in
each case, any related notes thereto) contained in the Tercica SEC Reports.

 

Page 4



--------------------------------------------------------------------------------

(ii) Tercica SEC Reports means Tercica’s most recent annual report on Form 10-K
and all reports filed by Tercica pursuant to Section 13(a) or Section 15(d) of
the Exchange Act subsequent to the filing of Tercica’s most recent annual report
on Form 10-K.

 

(jj) Third Party means any other Person other than Tercica, Suraypharm or Ipsen.

 

(kk) Warrant means that certain Warrant to purchase Common Stock issued to Ipsen
and dated October 13, 2006.

 

1.2 Interpretation and Construction. In this Agreement:

 

(a) the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;

 

(b) whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms;

 

(c) the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;

 

(d) the word “will” shall be construed to have the same meaning and effect as
the word “shall”;

 

(e) any definition of or reference to any contract, agreement, document,
instrument, commitment, license, undertaking or other record herein shall be
construed as referring to such contract, agreement, document, instrument,
commitment, license, undertaking or other record as from time to time amended,
supplemented, restated or otherwise modified;

 

(f) any reference herein to any Person shall be construed to include such
Person’s successors and permitted assigns;

 

(g) the words “herein”, “hereof” and “hereunder”, and words of similar import,
shall be construed to refer to this Agreement in its entirety and not to any
particular provision hereof; and

 

(h) unless the context otherwise requires, all references herein to Sections,
Exhibits and Schedules shall be construed to refer to Sections, Exhibits and
Schedules to, this Agreement.

 

Page 5



--------------------------------------------------------------------------------

ARTICLE 2

PURCHASE AND SALE OF SHARES

2.1 Agreement to Issue, Sell and Purchase the Shares. Subject to the terms and
the conditions hereof, Tercica will issue and sell to Ipsen, and Ipsen will
purchase from Tercica, upon the terms and conditions hereinafter set forth, the
Shares for the Purchase Price.

2.2 Closing, Delivery and Payment.

 

(a) Closing. Subject to the satisfaction or waiver (in accordance with the terms
of this Agreement) of all of the conditions set forth in Article 6, the closing
of the sale and purchase of the Shares (the Closing) shall occur at the offices
of Cooley Godward Kronish LLP (at the address set forth in the notice provisions
of Section 7.8 below) on the date hereof, or at such other place, time or date
as may be mutually agreed to in writing by Ipsen and Tercica.

 

(b) Closing Deliverables. At the Closing, Tercica shall deliver or cause to be
conveyed by Tercica’s transfer agent for delivery to Ipsen one or more stock
certificates in respect of the Shares in the name of Ipsen (including, if
Tercica has caused such stock certificates to be conveyed by Tercica’s transfer
agent, evidence reasonably satisfactory to Ipsen that Tercica has provided
irrevocable delivery instructions in respect of such stock certificates to
Tercica’s transfer agent), and Ipsen shall deliver to Tercica (or cause an
Affiliate to deliver to Tercica) by wire transfer of same day funds the amount
of the Purchase Price.

 

(c) Proceedings at the Closing. All actions to be taken and all documents not
attached as exhibits to this Agreement to be executed and delivered by Tercica
in connection with the consummation of the transactions contemplated at the
Closing shall be reasonably satisfactory in form and substance to Ipsen and its
counsel, and all actions to be taken and all documents not attached as exhibits
to this Agreement to be executed and delivered by Ipsen in connection with the
consummation of the transactions contemplated at the Closing shall be reasonably
satisfactory in form and substance to Tercica and its counsel. All actions to be
taken and all documents to be executed and delivered by all parties hereto at
the Closing shall be deemed to have been taken and executed and delivered
simultaneously, and no action shall be deemed taken nor any document executed or
delivered until all have been taken, executed, and delivered. The Closing shall
be deemed to have occurred when all conditions have been met or waived and all
deliverables have been delivered.

 

Page 6



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF TERCICA

Tercica hereby represents and warrants to Ipsen that, except as set forth in the
Tercica SEC Reports and the Disclosure Schedule, the following are true and
correct:

3.1 Organization and Qualification. Tercica is a corporation duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite corporate power and authority to own, lease and operate
its properties and to carry on its business as presently conducted. Tercica is
qualified to do business as a foreign corporation in each jurisdiction in which
qualification is required except where failure to be so qualified would not
reasonably be expected to have a Material Adverse Effect on Tercica.

3.2 Authorized Capital Stock. Tercica’s authorized capital stock consists of
(i) 100,000,000 shares of Common Stock, of which as of July 18, 2008
(A) 52,330,320 shares of Common Stock were issued and outstanding, (B) 8,953,834
shares of Common Stock were reserved for issuance under Tercica’s Amended and
Restated 2004 Stock Plan, 2002 Stock Plan and 2002 Executive Stock Plan (the
Plans), (C) 232,839 shares of Common Stock were reserved for future issuance
under Tercica’s 2004 Employee Stock Purchase Plan, (D) 6,762,496 shares of
Common Stock were reserved for issuance upon the exercise of outstanding options
and restricted stock units granted under the Plans, (E) 15,720,653 shares of
Common Stock were reserved for issuance upon the exercise of the Warrant and the
Convertible Notes and (F) 260,000 shares were reserved for issuance upon the
exercise of an outstanding warrant issued to Kingsbridge Capital Limited, and
(ii) 5,000,000 shares of Preferred Stock, 1,000,000 of which were designated
Series A Junior Participating Preferred Stock, none of which were issued or
outstanding. Tercica has not issued any shares since July 18, 2008 other than
pursuant to employee or director equity incentive plans or purchase plans
approved by the Board of Directors of Tercica. The issued and outstanding shares
of Common Stock have been duly authorized and validly issued, are fully paid and
nonassessable, have been issued in compliance with all federal and state
securities laws and were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities. Tercica does not
have outstanding any options to purchase, or any preemptive rights or other
rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
its capital stock and there are no agreements or commitments obligating Tercica
to repurchase, redeem, or otherwise acquire capital stock or other securities of
Tercica. There are no agreements to which Tercica is a party or by which it is
bound with respect to the voting (including voting trusts or proxies),
registration under the Securities Act, or sale or transfer (including agreements
relating to pre-emptive rights, rights of first refusal, co-sale rights or
“drag-along” rights) of any securities of Tercica.

3.3 No Interest in any Person. Tercica does not own, directly or indirectly, any
capital stock, membership interests, partnership interest, joint venture
interest or other equity interest (or interest that is convertible into, or
exchangeable or executable for, any of the foregoing) in any Person.

 

Page 7



--------------------------------------------------------------------------------

3.4 Issuance, Sale and Delivery of Shares. The issuance, sale and delivery of
the Shares have been duly authorized by all necessary corporate action and, when
issued, delivered and paid for in accordance with the terms hereof, will be duly
authorized, validly issued, fully paid and nonassessable. No further approval or
authorization of the Board of Directors of Tercica, the stockholders of Tercica
or any other Person will be required for the issuance and sale of any Shares to
be issued and sold by Tercica as contemplated herein.

3.5 Authorization; Due Execution, Delivery and Performance of this Agreement.
Tercica has full legal right, corporate power and authority to enter into this
Agreement, issue the Shares and perform the transactions contemplated by this
Agreement. This Agreement will upon delivery be duly authorized, executed and
delivered by Tercica. The making, issuing and performance of this Agreement by
Tercica and the consummation of the transactions herein contemplated will not
(i) violate any provision of the organizational documents of Tercica,
(ii) result in the creation of any lien, charge, security interest or
encumbrance upon any assets of Tercica pursuant to the terms or provisions of,
or will not conflict with, result in the breach or violation of, or constitute,
either by itself or upon notice or the passage of time or both, a default under,
or give any person any rights of termination, amendment, acceleration or
cancellation of, any agreement, commitment, mortgage, deed of trust, lease,
franchise, license, indenture, permit or other instrument (A) to which Tercica
is a party or by which Tercica or its properties may be bound or affected and
(B) which individually or in the aggregate would be reasonably likely to result
in a material liability of Tercica or have a Material Adverse Effect, or
(iii) violate any statute or any authorization, judgment, decree, order, rule or
regulation of any court or any regulatory body, administrative agency or other
governmental body applicable to Tercica or any of its properties in a manner
that would reasonably be expected to have a Material Adverse Effect. No consent,
approval, authorization or other order of any court, regulatory body,
administrative agency or other governmental body is required for the execution
and delivery by Tercica of this Agreement or the consummation by Tercica of the
transactions contemplated herein, other than such as have been made or obtained
and except for compliance with the blue sky laws and federal securities laws
applicable to the offering of the Shares. Upon its execution and delivery, and
assuming the valid execution thereof by Ipsen and Suraypharm, this Agreement
will constitute the valid and binding obligations of Tercica, enforceable in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

3.6 Valid Offering. Assuming the accuracy of the representations and warranties
of Ipsen set forth in Article 4, the offer, sale, and issuance of the Shares
will be exempt from the registration requirements of the Securities Act and will
have been registered or qualified (or are exempt from registration and
qualification) under the registration or qualification requirements of all
applicable state securities Laws.

 

Page 8



--------------------------------------------------------------------------------

3.7 No Defaults. Tercica is not in violation or default of any provision of its
certificate of incorporation or bylaws, or other organizational documents.
Except as to defaults, violations and breaches which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect on
Tercica, Tercica is not in breach of or default with respect to any provision of
any agreement, judgment, decree, order, mortgage, deed of trust, lease,
franchise, license, indenture, permit or other instrument to which it is a party
or by which it or any of its properties are bound and has not received any
written notice of termination under any such documents, which termination would
reasonably be expected to have a Material Adverse Effect on Tercica; and there
does not exist any state of fact which, with notice or lapse of time or both,
would constitute an event of default on the part of Tercica as defined in such
documents, except such defaults which individually or in the aggregate would not
reasonably be expected to have a Material Adverse Effect on Tercica.

3.8 No Material Change. Between March 31, 2008 and the date hereof, (i) Tercica
has not incurred, other than in the ordinary course of business, any material
liabilities or obligations which would be required under GAAP to be set forth on
Tercica’s balance sheet, (ii) Tercica has not sustained any material loss or
interference with its business or properties from fire, flood, windstorm,
accident or other calamity, (iii) Tercica has not paid or declared any dividends
or other distributions with respect to its capital stock, (iv) Tercica is not in
default in the payment of principal or interest on any outstanding debt
obligations, and (v) there have been no events or occurrences which,
individually or in the aggregate, have had or would reasonably be expected to
have a Material Adverse Effect on Tercica.

3.9 Intellectual Property.

 

(a) To the best of Tercica’s Knowledge, the use, practice or other commercial
exploitation of the Intellectual Property Rights owned by or licensed to Tercica
and the operation of Tercica’s business as presently conducted does not
infringe, constitute an unauthorized use of or misappropriate any rights owned
or controlled by any third Person including Intellectual Property Rights of any
third Person in a way that would be reasonably likely to have a Material Adverse
Effect on Tercica. Tercica is not a party to or the subject of any pending or,
to Tercica’s Knowledge, threatened suit, action, investigation or proceeding
which involves a claim against Tercica, of infringement, unauthorized use, or
violation of any Intellectual Property Rights of any Person, or challenges the
ownership, use, validity or enforceability of any Intellectual Property Rights
or contests the right of Tercica to use, exercise, license, transfer or dispose
of any Intellectual Property Rights owned by or licensed to Tercica, or any
products, processes or materials covered thereby in any manner.

 

Page 9



--------------------------------------------------------------------------------

(b) No Person (including employees and former employees of Tercica), to
Tercica’s Knowledge, is infringing, violating, misappropriating or otherwise
misusing any Intellectual Property Rights owned by or licensed to Tercica, and
Tercica has not made any such claims against any Person (including employees and
former employees of Tercica).

 

(c) No Trade Secret or any other non-public, proprietary information which is
material to the business of Tercica as presently conducted has been authorized
to be disclosed or, to Tercica’s Knowledge, has been actually disclosed by
Tercica to any employee or any third Person other than (i) pursuant to a
confidentiality or non-disclosure agreement restricting the disclosure and use
of the Intellectual Property Rights owned by or licensed to Tercica, or (ii) to
such employees or third persons who otherwise have a duty of confidentiality to
Tercica. Each current and former Key Employee has entered into an agreement
containing appropriate confidentiality and invention assignment provisions. For
purposes of this Section 3.9(c), Key Employee means any officer of Tercica as
well as any employee of Tercica who either alone or in concert with others
develops any Intellectual Property Rights owned by or licensed to Tercica.

 

(d) Tercica has taken all commercially reasonable steps to protect and preserve
the confidentiality and value of all Intellectual Property Rights and any other
confidential information owned by or licensed to Tercica.

3.10 Compliance.

 

(a) Tercica has complied in all material respects with each Law binding on it or
on any of its assets or properties and is not currently in violation of any such
Law, in the case of each of the foregoing, the noncompliance with which would
reasonably be expected to result in Material Adverse Effect on Tercica. Tercica
has not received any written notices or orders of noncompliance issued to
Tercica under or in respect of any such Law.

 

(b) Tercica has all franchises, permits, licenses, consents and other
governmental or regulatory authorizations and approvals necessary for the
conduct of its business as presently conducted, except for such of the
foregoing, the failure to possess which, individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect on Tercica.

3.11 Litigation. Tercica has not received notice of the assertion of, been
threatened with or otherwise gained Knowledge of facts reasonably likely to
result in, any action, suit, proceeding, claim, arbitration or investigation,
before any Governmental Entity against Tercica which would reasonably be
expected to result in a material liability to, or have a Material Adverse Effect
on, Tercica in the event of an adverse outcome or that in any manner challenges
or seeks to or would otherwise prevent, enjoin, alter or delay any of the
transactions contemplated by this Agreement. There is no order of any
governmental entity binding on Tercica or any of its assets or properties.

 

Page 10



--------------------------------------------------------------------------------

3.12 Labor. Tercica is not a party to any labor or collective bargaining
agreement, and no employees of Tercica are represented by any labor
organization. Within the preceding three years, there have been no
representation or certification proceedings, or petitions seeking a
representation proceeding, pending or, to Tercica’s Knowledge, threatened to be
brought or filed with the National Labor Relations Board or any other labor
relations tribunal or authority. Within the preceding three years, to Tercica’s
Knowledge, there have been no organizing activities involving Tercica in respect
of any group of employees of Company. There are no strikes, work stoppages,
slowdowns, lockouts, material arbitrations, or material grievances or other
material labor disputes pending or, to Tercica’s Knowledge, threatened against
or involving Tercica.

3.13 Corrupt Practices. Neither Tercica nor, to Tercica’s Knowledge, any agent
or other person acting on behalf of Tercica, has (i) directly or indirectly,
used any corporate funds for unlawful contributions, gifts, entertainment or
other unlawful expenses related to foreign or domestic political activity,
(ii) made any unlawful payment to foreign or domestic government officials or
employees or to foreign or domestic political parties or campaigns from
corporate funds, (iii) failed to disclose fully any contribution made by Tercica
or made by any person acting on its behalf and of which Tercica is aware in
violation of law, or (iv) violated in any material respect any provision of the
Foreign Corrupt Practices Act of 1977, as amended.

3.14 SEC Filings; Financial Statements.

 

(a) Since January 1, 2008, Tercica has filed all forms, reports and documents
required to be filed with the SEC, except to the extent that failure to so file
would not reasonably be expected to be material to an investor. Such filings are
available to Ipsen on the SEC Website. In addition, all exhibits to the Tercica
SEC Reports are available on the SEC Website, except to the extent of
Confidential Treatment Requests granted by the SEC. All documents required to be
filed as exhibits to the Tercica SEC Reports have been so filed, and all
material contracts that were filed as exhibits to Tercica’s most recent Form
10-K filing are in full force and effect, except those which have expired in
accordance with their terms, and Tercica is not in default thereunder, except
where any such default has not resulted in or would not reasonably be expected
to result in a loss of any material right granted to Tercica thereunder. As of
their respective filing dates, the Tercica SEC Reports (i) complied in all
material respects with the requirements of the Exchange Act and the rules and
regulations of the SEC thereunder applicable to such Tercica SEC Reports, and
(ii) did not at the time they were filed (or if amended or superseded by a
filing prior to the date of this Agreement, then on the date of such filing)
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

Page 11



--------------------------------------------------------------------------------

(b) The Tercica Financials (i) complied as to form in all material respects with
applicable accounting requirements and with the published rules and regulations
of the SEC with respect thereto as of their respective dates, (ii) were prepared
in accordance with GAAP applied on a consistent basis throughout the periods
involved and consistent with each other (except as may be indicated in the notes
thereto or, in the case of unaudited interim financial statements, as may be
permitted by the SEC on Form 10-Q under the Exchange Act), and (iii) fairly
presented the financial position of Tercica as at the respective dates thereof
and the consolidated results of operations and cash flows for the periods
indicated, except that the unaudited interim financial statements were
reasonably expected to be subject to normal and recurring year-end adjustments
which would not be material in amount. There has been no material change in
Tercica’s accounting policies except as described in the notes to the Tercica
Financials. As of the date of the Tercica Financials, Tercica did not have any
obligations or liabilities (absolute, accrued, contingent or otherwise) of any
nature required to be disclosed on a balance sheet or in the related notes to
the financial statements prepared in accordance with GAAP which are,
individually or in the aggregate, material to the business, results of
operations or financial condition of Tercica, except liabilities (x) provided
for in the Tercica Balance Sheet or (y) which would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect on Tercica.

3.15 Corporate Records. Tercica has delivered or made available to Ipsen true
and complete copies of all corporate records requested in writing by Ipsen in
connection with its decision to purchase the Shares.

3.16 NASDAQ Compliance and Listing. The Common Stock is registered pursuant to
Section 12(b) of the Exchange Act and is listed on The NASDAQ Global Market, and
Tercica has taken no action that is designed to, or is likely to have the effect
of, terminating the registration of the Common Stock under the Exchange Act or
delisting the Common Stock from The NASDAQ Global Market. Tercica shall comply
in all material respects with all requirements of the NASDAQ Stock Market with
respect to the listing of the Shares on The NASDAQ Global Market.

3.17 Reservation of Common Stock. As of the date hereof, Tercica has available
(and will keep available at all times), free of preemptive rights and other
similar contractual rights of stockholders, shares of Common Stock for the
purpose of enabling Tercica to satisfy any obligation to issue the Shares.

3.18 Broker’s Fee. There are no brokers or finders entitled to compensation in
connection with the sale of the Shares to Ipsen.

 

Page 12



--------------------------------------------------------------------------------

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF IPSEN

Ipsen hereby represents and warrants to Tercica as follows:

4.1 Organization and Qualification. Ipsen is a société anonyme duly organized,
validly existing and in good standing under the laws of France and, together
with its Subsidiaries, has all requisite corporate power and authority to own,
lease and operate its and its Subsidiaries’ properties and to carry on its and
its Subsidiaries’ business as presently conducted.

4.2 Investment Representations. Ipsen is knowledgeable, sophisticated and
experienced in making, and is qualified to make, decisions with respect to
investments in securities, including the Shares, and (without limiting any
representation or warranty provided by Tercica herein) has requested, received,
reviewed and considered all information it deems relevant in making an informed
decision to purchase the Shares. Ipsen is acquiring the Shares for its own
account for investment only and with no present intention of distributing any of
such Shares or any arrangement or understanding with any other persons regarding
the distribution of such Shares within the meaning of Section 2(11) of the
Securities Act. Ipsen is an “accredited investor” within the meaning of Rule 501
of Regulation D promulgated under the Securities Act. Ipsen understands that the
Shares have not been registered under the Securities Act or registered or
qualified under any state securities laws in reliance on specific exemptions
therefrom, which exemptions may depend upon, among other things, the bona fide
nature of Ipsen’s investment intent as expressed herein.

4.3 Authorization; Due Execution, Delivery and Performance of this Agreement.
Each of Ipsen and Suraypharm has full legal right, corporate power and authority
to enter into this Agreement and perform the transactions contemplated
hereunder. This Agreement upon delivery will be duly authorized, executed and
delivered by Ipsen and Suraypharm. The making, issuing and performance of this
Agreement by Ipsen and Suraypharm, and the consummation of the transactions
herein contemplated will not: (i) violate any provision of the organizational
documents of either Ipsen or Suraypharm, (ii) violate any statute or any
authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other Governmental Entity applicable
to Ipsen or Suraypharm, or (iii) violate any material contract, agreement, or
instrument to which Ipsen is a party or by which it is bound, that would
reasonably be expected to have a material adverse effect on Ipsen’s ability to
perform its obligations under this Agreement. No consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other governmental body is required for the execution and delivery by
either Ipsen or Suraypharm of this Agreement or the consummation by either Ipsen
or Suraypharm of the transactions contemplated hereby, other than such as have
been made or obtained. Upon its execution and delivery, and assuming the valid
execution thereof by Tercica, this Agreement will constitute the valid and
binding obligations of each of Ipsen and Suraypharm enforceable in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ and contracting parties’ rights generally and except as
enforceability may be subject to general principles of equity (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

 

Page 13



--------------------------------------------------------------------------------

4.4 No Legal or Tax Advice. Ipsen understands that nothing in this Agreement,
the Tercica SEC Reports or any other materials presented to Ipsen in connection
with the purchase and sale of the Shares constitutes legal or tax advice. Ipsen
has consulted such legal and tax advisors as it, in its sole discretion, has
deemed necessary or appropriate in connection with its purchase of the Shares.
Ipsen understands that it (and not Tercica) shall be responsible for its own tax
liabilities that may arise as a result of this investment or the transactions
contemplated by this Agreement.

4.5 No Defaults. Neither Ipsen nor any of its Subsidiaries is in violation or
default of any provision of its organizational documents or any agreement,
judgment, decree, order, mortgage, deed of trust, lease, franchise, license,
indenture, permit or other instrument to which it is a party or by which it or
any of its properties are bound, and has not received any written notice of
termination under any such material documents, and there does not exist any
state of fact which, with notice or lapse of time or both, would constitute an
event of default on the part of Ipsen or any of its Subsidiaries as defined in
such documents, in each case which would reasonably be expected to have a
material adverse effect on Ipsen’s ability to perform its obligations under this
Agreement.

4.6 Compliance. Ipsen and each of its Subsidiaries have complied in all material
respects with each Law binding on it or on any of its assets or properties and
is not currently in violation of any such Law, and there have been no written
notices or orders of noncompliance issued to Ipsen or its Subsidiaries under or
in respect of any such Law, in each case the noncompliance with which would
reasonably be expected to have a material adverse effect on Ipsen’s ability to
perform its obligations under this Agreement.

4.7 Litigation. Neither Ipsen nor any of its Subsidiaries has received written
notice of the assertion of, or to the knowledge of Ipsen, been threatened with
any action, suit, proceeding, claim, arbitration or investigation before any
Governmental Entity against Ipsen or any of its Subsidiaries or order of any
Governmental Entity binding on Ipsen, its Subsidiaries or any of their
respective assets or properties, in the case of all the foregoing, which would
reasonably be expected to have a material adverse effect on Ipsen’s ability to
perform its obligations under this Agreement.

4.8 Restrictive Legend. Ipsen understands that, until such time as a
registration statement covering the Shares has been declared effective or the
Common Stock associated with such Shares may be sold pursuant to Rule 144 under
the Securities Act without any restriction as to the number of securities as of
a particular date that can then be immediately sold, the Shares shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of the certificates for the Shares):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED. THE SECURITIES MAY NOT BE SOLD,
TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT
FOR THE SECURITIES UNDER SAID ACT, OR AN OPINION OF COUNSEL, IN FORM, SUBSTANCE
AND SCOPE REASONABLY ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT
REQUIRED UNDER SAID ACT OR UNLESS SOLD PURSUANT TO RULE 144 UNDER SAID ACT.”

 

Page 14



--------------------------------------------------------------------------------

ARTICLE 5

COVENANTS

5.1 Cooperation.

 

(a) Each party hereto shall cooperate with the other to fulfill the closing
conditions set forth in Article 6, including delivery of all documents set forth
in such conditions.

 

(b) Without limiting the foregoing, each party hereto shall take all
commercially reasonable steps necessary or desirable, and proceed diligently and
in good faith and shall use all commercially reasonable efforts to obtain, as
promptly as practicable, all authorizations, consents, orders and approvals of
all Governmental Entities that may be or become necessary for such party’s
execution and delivery of, and the performance of its obligations pursuant to,
this Agreement.

 

(c) Each party hereto shall promptly inform the other party of any communication
from any Governmental Entity regarding any of the transactions contemplated by
this Agreement. If any party or Affiliate thereof receives a request for
additional information or documentary material from any such Governmental Entity
in respect of the transactions contemplated hereby, then such party will
endeavor in good faith to make, or cause to be made, as soon as reasonably
practicable and after consultation with the other party, an appropriate response
in compliance with such request.

5.2 Notice of Certain Events. Each party shall, promptly after it obtains
Knowledge thereof, notify the other of:

 

(a) any notice or other communication from any Person alleging that the consent
of such Person is or may be required in connection with the transactions
contemplated by the Agreement;

 

(b) any notice or other communication from any Governmental Entity in connection
with the review, clearance or approval of the transactions contemplated by the
Agreement; and

 

(c) any legal proceeding commenced or threatened against, relating to or
involving or otherwise affecting such party that relates to the consummation of
the transactions contemplated by the Agreement.

 

Page 15



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS TO CLOSING

6.1 Tercica’s obligations set forth in Section 2.2 of this Agreement shall be
subject to the following conditions, any one or more of which may be waived by
Tercica (to the extent legally permissible):

 

(a) Representations and Warranties True. The representations and warranties made
by Ipsen in Article 4 hereof shall be true and correct in all material respects
(and any representations and warranties qualified by materiality shall be true
and correct in all respects) as of the date of this Agreement, except to the
extent such representations and warranties expressly related to any earlier
date, in which case such representations and warranties shall be true and
correct in all material respects on and as of such earlier date.

 

(b) Compliance with Covenants. Ipsen shall have performed and complied in all
material respects with all covenants and agreements contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing.

 

(c) Litigation. No action, suit or proceeding shall have been initiated or
threatened with the probable or reasonably likely effect of enjoining or
preventing the consummation of the transactions contemplated hereby or seeking
(with the probable or reasonably likely effect of receiving) material damages on
account the consummation of the transactions contemplated hereby.

 

(d) Orders. No Governmental Entity of competent jurisdiction shall have enacted,
issued, promulgated or entered any Law, judgment, decree, injunction or other
order (whether temporary, preliminary or permanent) that is in effect and
restrains, enjoins or otherwise prohibits consummation of the transactions
contemplated by the Agreement or materially modifies any material term of the
Agreement or the related transactions contemplated hereby (collectively, an
Order), and no Governmental Entity shall have instituted any proceeding seeking
any such Order.

 

(e) Other Authorizations, Consents etc. All other material authorizations,
consents, orders or approvals of, or declarations or filings with, or
expirations of waiting periods imposed by, any Governmental Entity necessary for
the consummation of the transactions contemplated hereby shall have been
obtained or filed, or shall have occurred.

 

(f) Certificate. Ipsen shall have delivered to Tercica a certificate executed by
an officer of Ipsen, dated as of the Closing Date, as to the matters set forth
in this Sections 6.1(a) and 6.1(b) above.

 

Page 16



--------------------------------------------------------------------------------

6.2 Ipsen’s obligation set forth in Section 2.2 of this Agreement shall be
subject to the following conditions, any one or more of which may be waived by
Ipsen (to the extent legally permissible):

 

(a) Representations and Warranties True. The representations and warranties of
Tercica in Article 3 hereof shall be true and correct in all material respects
(and any representations and warranties qualified by materiality shall be true
and correct in all respects) as of the date of this Agreement, except to the
extent such representations and warranties expressly related to any earlier
date, in which case such representations and warranties shall be true and
correct in all material respects on and as of such earlier date.

 

(b) Compliance with Covenants. Tercica shall have performed and complied with in
all material respects all covenants and agreements contained in this Agreement
that are required to be performed or complied with by it on or before the
Closing.

 

(c) Disclosure. As of the Closing Date, the Tercica SEC Reports (each as
amended, supplemented or superseded as of the Closing Date) shall not contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.

 

(d) Litigation. No action, suit, or proceeding shall have been initiated or
threatened with the probable or reasonably likely effect of enjoining or
preventing the consummation of the transactions contemplated hereby or seeking
(with the probable or reasonably likely effect of receiving) material damages on
account the consummation of the transactions contemplated hereby.

 

(e) Orders. No Governmental Entity of competent jurisdiction shall have enacted,
issued, promulgated or entered any Order, and no Governmental Entity shall have
instituted any proceeding seeking any such Order.

 

(f) Other Authorizations, Consents etc. All other material authorizations,
consents, orders or approvals of, or declarations or filings with, or
expirations of waiting periods imposed by, any Governmental Entity necessary for
the consummation of the transactions contemplated hereby shall have been
obtained or filed, or shall have occurred.

 

(g) Certificate. Tercica shall have delivered to Ipsen a certificate executed by
an officer of Tercica, dated the Closing Date, as to the matters set forth in
Sections 6.2(a), 6.2(b) and 6.2(c) above.

 

Page 17



--------------------------------------------------------------------------------

ARTICLE 7

MISCELLANEOUS

7.1 Acknowledgement; Waiver of Anti-Dilution Adjustments.

 

(a) The parties hereto acknowledge and agree that (i) the Shares are being
issued and sold hereunder in accordance with the terms of Section 5.1 of the
Affiliation Agreement, (ii) Ipsen is purchasing the Shares as Suraypharm’s
designated Affiliate under Section 5.1 of the Affiliation Agreement, (iii) the
transactions contemplated by this Agreement shall satisfy in full each of
Tercica’s obligations to Suraypharm under Section 5.1 of the Affiliation
Agreement in connection with the issuance of shares of Common Stock to Genentech
at the Second Genentech Closing and (iv) from and after the Closing, the parties
hereto shall have no further rights or obligations under Section 5.1 of the
Affiliation Agreement in connection with the issuance of shares of Common Stock
to Genentech at the Second Genentech Closing.

 

(b) Ipsen hereby waives in its entirety the operation of Section 6(f)
(Price-Based-Antidilution) of the Warrant and Section 3 (Price-Based
Anti-Dilution Adjustment of Conversion Price) of the Convertible Notes with
respect to the Shares issued and sold to Ipsen hereunder.

7.2 Assignment. No party may assign this Agreement to a Third Party without the
prior written consent of the other parties hereto, which consent shall not be
unreasonably withheld or delayed. Notwithstanding the foregoing, (a) without the
prior written consent of Tercica, each of Ipsen and Suraypharm may assign this
Agreement in its entirety to any of its Affiliates, provided that any such
assignment shall not relieve Ipsen of its responsibilities for performance of
its obligations under this Agreement and (b) without the prior written consent
of any other party, any party hereto may assign this Agreement in its entirety
in connection with a merger or similar reorganization or the sale of all or
substantially all of its assets. Any attempted assignment in violation of this
Section 7.2 shall be void and of no effect. All valid assignments shall be
binding upon and inure to the benefit of and be enforceable by and against the
successors and permitted assigns of Ipsen, Suraypharm or Tercica, as the case
may be. If any party hereto assigns this Agreement under clause (b) above or
seeks and obtains the any other party’s consent to assign this Agreement in its
entirety to a Third Party, the assignee shall assume all obligations of its
assignor under this Agreement.

7.3 No Survival. The representations and warranties made herein shall terminate
as of the Closing. All statements as to factual matters contained in any
certificate or other instrument delivered by or on behalf of any party pursuant
hereto in connection with the transactions contemplated hereby shall be deemed
to be representations and warranties by such party hereunder solely as of the
date of such certificate or instrument.

 

Page 18



--------------------------------------------------------------------------------

7.4 Waiver. Except as specifically provided for herein, the waiver from time to
time by any of the parties hereto of any of such party’s rights or such party’s
failure to exercise any remedy shall not operate or be construed as a continuing
waiver of same or of any other of such party’s rights or remedies provided in
this Agreement.

7.5 Expenses. Whether or not the transactions contemplated hereby are
consummated, (a) the legal, accounting, financing and due diligence expenses
incurred by Ipsen in connection with such transactions will be borne by Ipsen
and (b) the legal and other costs and expenses incurred by Tercica in connection
with the transactions contemplated hereby will be borne by Tercica.

7.6 Further Assurances. Each party shall duly execute and deliver, or cause to
be duly executed and delivered, such further instruments and do and cause to be
done such further acts and things, including, without limitation, the filing of
such assignments, agreements, documents and instruments, as may be necessary or
as any other party may reasonably request in connection with this Agreement or
to carry out more effectively the provisions and purposes hereof, or to better
assure and confirm unto such other party its rights and remedies under this
Agreement.

7.7 Force Majeure. No failure or omission by the parties in the performance of
any obligation of this Agreement shall be deemed a breach of this Agreement or
create any liability if the same shall arise from any cause or causes beyond the
control of the parties (including, without limitation, the following: acts of
God; acts or omissions of any government; any rules, regulations or orders
issued by any governmental authority or by any officer, department, agency or
instrumentality thereof; fire; flood; storm; earthquake; accident; acts of war
or terrorism; rebellion; insurrection; riot and invasion), provided that such
failure or omission resulting from one of the foregoing causes is cured as soon
as practicable after its occurrence.

7.8 Notices. Any notice required under this Agreement shall be in writing and
shall specifically refer to this Agreement. Notices shall be sent via one of the
following means and will be effective (a) on the date of delivery, if delivered
in person; (b) on the date of receipt, if sent by a facsimile (with delivery
confirmed); or (c) on the date of receipt, if sent by private express courier or
by first class certified mail, return receipt requested. Any notice sent via
facsimile shall be followed by a copy of such notice by private express courier
or by first class mail. Notices shall be sent to the other parties at the
addresses set forth below. Any party hereto may change its addresses for
purposes of this Section 7.8 by sending notice to the other parties.

If to Tercica, to:

Tercica, Inc.

2000 Sierra Point Parkway, Suite 400

Brisbane, CA 94005

U.S.A.

Attention: General Counsel

Facsimile: +1 650 238 1520

 

Page 19



--------------------------------------------------------------------------------

With a required copy (which shall not constitute notice) to:

Cooley Godward Kronish LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, California 94306

U.S.A.

Attention: Suzanne Sawochka Hooper

Facsimile: +1 650 849 7400

If to Suraypharm or Ipsen, to:

Ipsen, S.A.

42, rue du Docteur Blanche

75016 Paris

France

Attention: General Counsel

Facsimile: + 331 44 96 11 88

With a required copy (which shall not constitute notice) to:

Freshfields Bruckhaus Deringer US LLP

520 Madison Avenue

34th Floor

New York, NY 10022

U.S.A.

Attention: Matthew Herman, Esq.

Facsimile: +1 212 277 4001

7.9 Captions and Construction. Titles, headings and other captions are for
convenience only and are not to be used for interpreting this Agreement.
Ambiguities, if any, in this Agreement shall not be construed against any party,
irrespective of which party may be deemed to have drafted the Agreement or
authorized the ambiguous provision.

7.10 Severability. If any provision hereof should be held invalid, illegal or
unenforceable in any respect, then, to the fullest extent permitted by
applicable law, (a) all other provisions hereof shall remain in full force and
effect and shall be liberally construed in order to carry out the intent of the
parties as nearly as may be possible, and (b) the parties agree to negotiate
provisions, in replacement of the provision held invalid, illegal or
unenforceable, that is consistent with applicable law and accomplishes, as
nearly as possible, the original intention of the parties with respect thereto.
To the fullest extent permitted by applicable law, each party hereby waives any
provision of law that would render any provision hereof prohibited or
unenforceable in any respect.

 

Page 20



--------------------------------------------------------------------------------

7.11 Governing Law. This Agreement shall be governed and interpreted in
accordance with the substantive laws of the State of New York notwithstanding
the provisions governing conflicts of laws under such law of the State of New
York to the contrary.

7.12 Counterparts; Facsimiles. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. For purposes hereof, a
facsimile copy of this Agreement, including the signature pages hereto, will be
deemed to be an original. Notwithstanding the foregoing, the parties shall
deliver original execution copies of this Agreement to one another as soon as
practicable following execution thereof.

7.13 Entire Agreement. This Agreement, the Disclosure Schedule and the other
agreements, documents and instruments contemplated hereby and referenced herein
sets forth all the covenants, promises, agreements, warranties, representations,
conditions and understandings among the parties hereto and supersedes and
terminates all warranties, representations, conditions or understandings, either
oral or written, among the parties with respect to the subject matter hereof. No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the parties hereto unless reduced to writing and signed by the
respective authorized representatives of the parties.

7.14 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
person.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

Page 21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the day and year first above
written.

 

TERCICA, INC. By:   /s/ Stephen N. Rosenfield   Name:   Stephen N. Rosenfield  
Title:  

Executive Vice President of Legal Affairs,

General Counsel and Secretary

 

SURAYPHARM By:   /s/ Jean-Luc Bélingard   Name:   Jean-Luc Bélingard   Title:  

Chairman and CEO

 

IPSEN, S.A. By:   /s/ Jean-Luc Bélingard   Name:   Jean-Luc Bélingard   Title:  
Chairman and CEO

[SIGNATURE PAGE FOR COMMON STOCK PURCHASE AGREEMENT]